DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application has been transferred to Primary Examiner Quang Nguyen, Ph.D., in AU 1633.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2022 has been entered.
Amended claims 1-5, 7-9, 11-17 and 19-22 are pending in the present application; and they are examined on the merits herein.

Terminal Disclaimer
The terminal disclaimer filed on 04/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 15/551,284 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
 	1.	The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for New Matter was withdrawn in light of Applicant’s amendments to currently amended independent claims 1, 7 and 14, particularly with the limitation “human autologous or allogeneic mononuclear-enriched early apoptotic cells”.
	2.	The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for Enablement was also withdrawn in light of currently amended independent claim 14, particularly with the deletion of the limitation “inhibiting” and the addition of new limitation “mononuclear-enriched early apoptotic cells”.
	3.	The nonstatutory double patenting rejection over the copending Application No. 15/551,284 (reference application) was withdrawn in light of the Terminal Disclaimer filed on 04/06/2022. 
	4.	All 35 U.S.C. 103 rejections based on WO2014011984, Saas et al. (Immunotherapy. 2013;5(10):1055-73) and WO2014087408 that were set forth in the Final Office Action dated 01/14/2022 were withdrawn in light of currently amended claims, Applicant’s arguments in the Amendment filed on 04/06/2022 (pages 9-13), and particularly “unexpected results” set forth in the 1.132 Declaration of Dr. Dror Mevorach filed on 04/06/2022.  Dr. Mevorach stated “I hereby declare that data presented in the above identified patent application unexpectedly demonstrate that apoptotic cells and apoptotic cell supernatants surprisingly decreased cytokine storms cytokine markers without affecting the efficacy of CAR T cells against tumor cells.  Moreover, it appears that apoptotic cells increase cytokine IL-2, which may increase duration of CAR T cell therapy by maintaining or increasing the proliferation of CAR T cells (see at least [0291], [0367], [0569], [0615])” (paragraph 11 of the Declaration); “It is generally known that cytokine release syndrome (CRS) usually occurs within days after T cell infusion at the peak of CAR T cell expansion.  Thus, one of ordinary skill in the art would reasonably expect that disturbing or suppressing CRS at that time point would also impair or have deleterious effects on CAR T cell expansion and the efficacy of CAR T cell therapy” (paragraph 4 of the Declaration); and “At the time of filing of the current application, the CRS pathological response to CAR T cell therapy was considered to be a binary tumor-CAR T cell interaction, i.e. it was believed that introduction of the CAR T cells caused CRS, whereas macrophages or phagocytes were not believed to be involved in the CRS pathological response.  Thus, at the time of filing of the current application, one of ordinary skill in the art would reasonably expect that the therapeutic target for treatment of CRS was T cells, not macrophages. Apoptotic cells were not believed to interact with T cells” (paragraph 5 of the Declaration).

Claim Interpretation
	Due to the limitation of the administered composition being “human autologous or allogeneic mononuclear-enriched early apoptotic cells or a supernatant of human autologous or allogeneic mononuclear-enriched early apoptotic cells”, the only reasonable interpretation of a subject in the methods of independent claims 1, 7 and 14 is a human subject.
 
Claim Objections
Claims 1, 3-4, 7-8, 11-12, 14-16 and 19 are objected to because of the phrase “human autologous or allogeneic mononuclear-enriched early apoptotic cells or a supernatant of human autologous or allogeneic mononuclear-enriched early apoptotic cells” due to the lack of a comma between the terms “apoptotic cells” and “or a supernatant” in the above phrase.
Claim 16 is also objected to because of the term “herein”.  It should be - - wherein - -.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-9, 11-17 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new ground of rejection.
Independent claims 1, 7 and 14 recite the limitation “mononuclear-enriched early apoptotic cells are ≥40% AnnexinV+ and ≤15% propidium iodide+”.  However, the instant specification stated clearly “In another embodiment, cells that are stained by both Annexin-V FITC and PI are considered to be “late apoptotic cells”” (page 57, lines 14-16).  As such, how mononuclear-enriched apoptotic cells that are ≥40% AnnexinV+ and ≤15% propidium iodide+ be considered to be early apoptotic cells as claimed? Clarification is requested because the metes and bounds of the claims are not clearly determined.
Independent claim 7 recites the limitation "wherein said efficacy of said CAR T-cell cancer therapy is maintained and said IL-2 level is maintained or increased in the subject" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.  This is because prior to this limitation, there is no recitation of any subject.  Thus, which particular subject does Applicant refer to?  Clarification is requested because the metes and bounds of the claim are not clearly determined.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is because while currently amended dependent claim 12 recites the limitation “said composition further comprises one or more additional agents, wherein said autologous or allogeneic CAR T cells and said human autologous or allogeneic mononuclear-enriched early apoptotic cells, said supernatant of human autologous or allogeneic mononuclear-enriched early apoptotic cells and said additional agents are comprised in a single composition or in at least two compositions”, independent claim 1 from which claim 12 is dependent upon only recites “a composition comprising human autologous or allogeneic mononuclear-enriched early apoptotic cells or a supernatant of human autologous or allogeneic mononuclear-enriched early apoptotic cells”.  The composition in independent claim 1 does not contain human autologous or allogeneic mononuclear-enriched early apoptotic cells together with supernatant of human autologous or allogeneic mononuclear-enriched early apoptotic cells” as encompassed by the composition recited in dependent claim 12.  Thus, the scope of dependent claim 12 is outside the scope of independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-9, 11 and 14-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 19-21 of copending Application No. 16/576,676, or claims 1-16 and 19-21 of copending Application No. 17/221,854 in view of June et al (WO 2014/011984; IDS) and Mevorach et al (WO 2014/087408; IDS). 
Claims 1-4, 7-9, 11 and 14-17 of the present application differ from either claims 1-16 and 19-21 of copending Application No. 16/576,676, or claims 1-16 and 19-21 of copending Application No. 17/221,854 in reciting specifically at least using autologous or allogeneic CAR T-cells and a composition comprising human autologous or allogeneic mononuclear-enriched early apoptotic cells, wherein said human autologous or allogeneic mononuclear-enriched early apoptotic cells are ≥40% AnnexinV+ and ≤15% propidium iodide+, and wherein said human autologous or allogeneic mononuclear-enriched early apoptotic cells are peripheral blood mononuclear cells. 
Before the effective filing date of the present application (02/18/2016), June et al already taught a method for treating cancer in a human patient using CAR T-cell therapy with autologous or allogeneic CAR T-cells (Abstract; and page 29, lines 16-23).
Additionally, Mevorach et al also taught a composition of early apoptotic mononuclear-enriched cells from peripheral blood for the treatment of pathological immune responses, such as GVHD or autoimmune diseases (Abstract; page 7, line 30 continues to line 11 on page 8).  Mevorach et al also taught that apoptotic cells routinely contained at least 40% Annexin V and <5% PI-positive cells (page 68, lines 23-24); and both human autologous and allogeneic sources of apoptotic cells could be used for treatment (page 6, lines 3-9; page 33, line 29 continues to line 6 on page 34; page 57, lines 15-18; Examples 1-2).
Accordingly, it would have been obvious for an ordinary skilled artisan to modify at least claims 1-16 and 19-21 of copending Application No. 16/576,676 [drawn to a method of treating, reducing the tumor load or reducing the incidence of a cancer or a tumor in a subject (e.g., a human subject; dependent claim 6), comprising a step of administering a composition comprising an early apoptotic cell population (e.g., a mononuclear enriched cell population; dependent claim 4) to said subject, wherein the method further comprising administering an additional immune therapy comprising administration of CAR T-cells prior to, concurrent with, or following administration of said early apoptotic cells, that increases the efficacy of said CAR T-cells compared with a subject administered CAR T-cells and not administered early apoptotic cells (dependent claims 13-16)], or claims 1-16 and 19-21 of copending Application No. 17/221,854 [drawn to a method of treating, reducing the tumor load or reducing the incidence of a cancer or a tumor in a subject (e.g., a human subject; dependent claim 6), comprising a step of administering a composition comprising an irradiated early apoptotic cell population (e.g., a mononuclear enriched cell population; dependent claim 4) to said subject, wherein said irradiation occurred after induction of apoptosis, wherein at last 50% of said cells are Annexin V positive and less than 5% of said cells are propidium iodide positive, wherein the method further comprising administering an additional immune therapy comprising administration of CAR T-cells prior to, concurrent with, or following administration of said early apoptotic cells, that increases the efficacy of said CAR T-cells compared with a subject administered CAR T-cells and not administered early apoptotic cells (dependent claims 13-16)] by also using autologous or allogeneic CAR T-cells and a composition comprising human autologous or allogeneic mononuclear-enriched early apoptotic cells, wherein said human autologous or allogeneic mononuclear-enriched early apoptotic cells are ≥40% AnnexinV+ and ≤15% propidium iodide+, and wherein said human autologous or allogeneic mononuclear-enriched early apoptotic cells are peripheral blood mononuclear cells, in light of the teachings of June et al and Mevorach et al as presented above with a reasonable expectation of success.
	An ordinary skilled artisan would have been motivated to carry out the above modifications because June et al already taught successfully a method for treating cancer in a human patient using CAR T-cell therapy with autologous or allogeneic CAR T-cells, while Mevorach et al also taught successfully a composition of early apoptotic mononuclear-enriched cells from peripheral blood for the treatment of pathological immune responses, such as GVHD or autoimmune diseases, including both human autologous and allogeneic sources of apoptotic cells, and that apoptotic cells routinely contained at least 40% Annexin V and <5% PI-positive cells.
	The modified methods resulting from either claims 1-16 and 19-21 of copending Application No. 16/576,676 or claims 1-16 and 19-21 of copending Application No. 17/221,854 in combination with the teachings of June et al and Mevorach et al are indistinguishable and encompassed by the presently claimed methods.
This is a provisional nonstatutory double patenting rejection.

Claims 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 19-21 of copending Application No. 16/576,676, or claims 1-16 and 19-21 of copending Application No. 17/221,854 in view of June et al (WO 2014/011984; IDS) and Mevorach et al (WO 2014/087408; IDS) as applied to claims 1-4, 7-9, 11 and 14-17 above, and further in view of Wolchok et al (N Engl.J Med. 369:122-133, 2013). 
	The combination of either claims 1-16 and 19-21 of copending Application No. 16/576,676, or claims 1-16 and 19-21 of copending Application No. 17/221,854 and the teachings of June et al and Mevorach et al were presented above.  However, the combination does not teach specifically a modified method further comprising administering the additional agent comprising a CTLA4-blocking agent.
	Before the effective filing date of the present application (02/18/2016), Wolchok et al already taught that ipilimumab (anti-CTLA4, i.e. a CTLA-4 blocking agent) and nivolumab (anti-PD1) individually produced durable tumor regression in a phase 1 trial (Abstract). Because each of these acts through distinct mechanisms, Wolchok et al investigated whether their combination would result in better anti-tumor responses. They found that concurrent administration of both therapies resulted in deep tumor regression in a substantial number of patients (Abstract; page 5, clinical activity). They taught that the concurrent nivolumab/ipilimumab regimen achieved objective response rates that exceeded the prior reported experience with either therapy alone (Discussion, paragraph 02). Importantly, they taught that a substantial number of patients achieved greater than 80% tumor regression with three patients demonstrating a complete response (Discussion, paragraph 02). Together, this data suggests that rapid responses of greater magnitude can be achieved in patients treated with a combination therapy in comparison to either monotherapy alone (Discussion, paragraph 03).  
Accordingly, it would have been obvious for an ordinary skilled artisan to further modify the combination of either claims 1-16 and 19-21 of copending Application No. 16/576,676, or claims 1-16 and 19-21 of copending Application No. 17/221,854 and the teachings of June et al and Mevorach et al by further administering into the human patient undergoing CAR T-cell cancer therapy with additional agents comprising ipilimumab (anti-CTLA4, i.e. a CTLA-4 blocking agent) and nivolumab (anti-PD1), in light of the teachings of Wolchok et al as presented above with a reasonable expectation of success. 
An ordinary skilled artisan would have been motivated to further carry out the above modification because Wolchok et al already taught that the concurrent administration of both ipilimumab (anti-CTLA4, i.e. a CTLA-4 blocking agent) and nivolumab (anti-PD1) therapies resulted in deep tumor regression in a substantial number of cancer patients.
This is a provisional nonstatutory double patenting rejection.
Conclusions
 	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633